892 F.2d 1047
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Carl James SERRANO, Defendant-Appellant.
No. 88-1447.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 22, 1989.**Decided Dec. 14, 1989.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Carl James Serrano appeals a condition of his probation imposed by the district court, forbidding him from associating with members of the Hell's Angels Motorcycle Club.   Parole conditions restricting a defendant's fundamental rights are permissible when imposed for a proper purpose but are subject to careful review.   United States v. Terrigno, 838 F.2d 371, 374 (9th Cir.1988);   see, e.g., Malone v. United States, 502 F.2d 554, 556 (9th Cir.1974) (upholding parole conditions that, inter alia, probibited defendant, convicted of smuggling guns to the Irish Republican Army, from visiting Irish pubs or belonging to any Irish organization).


3
The district court imposed this condition for a permissible purpose, that is, to protect the public from future criminal activity by promoting Serrano's rehabilitation.   See Terrigno, 838 F.2d at 374.   Since the record amply supports the district court's conclusion that Serrano's past association with members of the Hell's Angels was responsible, at least in part, for his criminal activity, the parole condition was reasonably related to the accomplishment of its permissible purpose.   See id.


4
Serrano argues the challenged condition unnecessarily restricts his ability to obtain gainful employment.   We sustain the condition on the assumption it was not intended to apply to incidental contacts with fellow employees or with customers in the course of his work at a legitimate job.   See Arciniega v. Freeman, 404 U.S. 4, 4 (1971).   So understood, the condition is not unnecessarily restrictive.


5
Affirmed.



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3